Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30th January 2020 and 12th January 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “capable of,” “be able to” and “able to be” in claims 1, 2, 5 and 13 respectively are relative term which renders the claim indefinite. The said terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,505,697 B2 (the parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current set of claims is a broadened version of the parent patent’s set of claims. 	For example, the current application’s independent claim 1 lacks limitation (as underlined) “in response to the selecting the index information, transmitting, via signaling of a physical layer of a network with which the apparatus is associated, the index information to the mobile device to inform the mobile device of a control channel symbol location at which data is capable of being transmitted” which is present in the parent patent independent claim 1.	Also, the current independent claims 5 and 13 lack limitations (as underlined) “determining index information identifying a resource element mapping pattern of resource element mapping patterns indicative of a downlink control channel symbol subcarrier location at which data is able to be transmitted over a downlink channel to the mobile device, wherein the resource element mapping pattern is a multi-dimensional mapping pattern comprising associated control channel symbol locations on a first axis and associated subcarrier locations on a second axis, wherein the resource element mapping patterns for the mobile device are changeable over time resulting in a first resource element mapping pattern being selected for the mobile device at a first time and a second resource element mapping pattern being selected for the mobile device at a second time” that are present in the parent patent independent claims 5 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pi (US 2011/0255631 A1) in view of Zhang (US 2013/0188531 A1).
Claim 1. Pi shows an apparatus (abstract: wireless communication network), comprising:  	a processor (fig. 11: MIMO TXprocessor 1114); and  	a memory that stores executable instructions (the processor must have memory to execute instructions) that, when executed by the processor, facilitate performance of operations, comprising:  	selecting index information corresponding to a resource element mapping pattern of a group of resource element mapping patterns ([0108] - [0112]: mapping patterns achieve different mapping from modulation symbols to REs for different component carriers... N coded bits are selected from the circular buffer of the TBCC coded bits to transmit a PDCCH message... the modular operation in the position indices is due to the nature of circular buffer— once reaching the last position of the circular buffer, the read and write operation wraps ), wherein  	the group of resource element mapping patterns is associated with a mobile device of a group of mobile devices ([0070] - [0072] and [0121]: the choice of the two thirty-one-length binary sequences is linked to the physical-layer cell-identity group Nid which allows the UEs to detect the value of the physical-layer cell-identity group Nid (1) by detecting the SSS).Pi does not very explicitly mention wherein:  	the index information is an index of a group of indices associated with respective ones of the group of resource element mapping patterns; and  	in response to the selecting the index information, transmitting, via signaling of a physical layer of a network with which the apparatus is associated, the index information to the mobile device to inform the mobile device of a control channel symbol location at which data is capable of being transmitted. Zhang teaches features of: 	the index information is an index of a group of indices associated with respective ones of the group of resource element mapping patterns ([0042] lines 21-33: it covers 12 contiguous subcarriers in the frequency domain and one subframe or 14 time symbols in the time domain wherein each of the resource block comprises a plurality of resource elements (RE) and each RE is defined by single units in the frequency and time domains as in a RE 210 or 220 in FIG. 2 is defined by a symbol in the time domain and a subcarrier in the frequency domain wherein, a notation <subframe_index; symbol_indices> will be used to show a signal location in the time domain, where subframe_index is a subframe index in a frame and symbol_indices mean one or more symbol index in the indexed subframe); and  	in response to the selecting the index information, transmitting, via signaling of a physical layer of a network with which the apparatus is associated ([0042] lines 29-33: a notation <subframe_ index; symbol_indices> will be used to show a signal location in the time domain, where subframe_ index is a subframe index in a frame and symbol_ indices mean one or more symbol index in the indexed subframe), the index information to the mobile device to inform the mobile device of a control channel symbol location at which data is capable of being transmitted (fig. 8 and [0065]). 
Claim 2. Pi, modified by Zhang, shows the apparatus of claim 1, wherein the resource element mapping pattern is a two-dimensional mapping pattern that comprises  	a first bit value indicative of the data being able to be transmitted at a first control channel symbol location (Pi, [0077] - [0078]) and  	a second bit value indicative of the data failing to be able to be transmitted at the first control channel symbol location (Pi, [0077] - [0078]). 
Claim 3. Pi, modified by Zhang, shows the apparatus of claim 1, wherein the selecting the index information comprises  	selecting a first value at a first time (Pi, [0112]) and  	selecting a second value at a second time (Pi, [0112]). 
Pi, modified by Zhang, shows the apparatus of claim 1, wherein the resource element mapping pattern further comprises  	symbol information indicative of a control channel symbol (Pi, [0068]). 
---------- ---------- ----------
 	Claims 5, 6, 8, 10 – 14, 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 2014/0003324 A1) in view of Zhang (US 2013/0188531 A1).
Claim 5. Davydov shows a method (abstract), comprising:  	determining, by a mobile device coupled to a processor, index information identifying a resource element mapping pattern of resource element mapping patterns indicative of a downlink control channel symbol subcarrier location at which data is able to be transmitted over a downlink channel to the mobile device ([0027]: communications module may receive a transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE (e.g. according to a dynamic point selection (DPS) protocol)... the PDSCH mapping pattern may identify locations (e.g. resource elements) ofCRSs in an orthogonal frequency division multiplexing (OFDM) frame transmitted by the scheduled base station).Davydov does not explicitly describe wherein 	 the resource element mapping pattern is individualized to a unique identifier of the mobile device; and  	determining, by the mobile device, whether to receive the data at the downlink control channel symbol subcarrier location based on an evaluation of a reception criterion.Zhang teaches features of wherein: 	a resource element mapping pattern is a multi-dimensional mapping pattern comprising associated control channel symbol locations on a first axis and associated subcarrier locations on a second axis ([0042] lines 19-33: one resource block is defined over a rectangular two-dimensional (2-D) or frequency-time resource area, and more specifically, it covers 12 contiguous subcarriers in the frequency domain and one subframe or 14 time symbols in the time domain wherein each of the resource block comprises a plurality of resource elements (RE) and each RE is defined by single units in the frequency and time domains as in a RE 210 or 220 in FIG. 2 is defined by a symbol in the time domain and a subcarrier in the frequency domain wherein a notation will be used to show a signal location in the time domain, where subframe_index is a subframe index in a frame and symbol_indices mean one or more symbol index in the indexed subframe), and 	determining, by a mobile device, whether to receive the data at a downlink control channel symbol subcarrier location based on an evaluation of a reception criterion and determination of the index information ([0010] and [0054]: selecting a first group of subframes from a plurality of subframes, each of the first group of subframes having at least a control signal symbol in the first region; for each subframe not ).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Zhang in the method of Davydov to reduce power consumption.
Claim 6. Davydov, modified by Zhang, shows the method of claim 5, wherein the evaluation of the reception criterion comprises  	the evaluation of whether the downlink control channel symbol subcarrier location is a location for transmission of a reference signal (Zhang, [0049]). 
Claim 8. Davydov, modified by Zhang, shows the method of claim 5, wherein the evaluation of the reception criterion comprises  	the evaluation of whether the downlink control channel symbol subcarrier location is a location for a mobile device control channel symbol (Zhang, [0049]). 
Claim 10. Davydov, modified by Zhang, shows the method of claim 5, further comprising:  	receiving, by the mobile device, the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data (Davydov, [0027]: the communications module 120 may receive a transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE 108 (e.g. according to a dynamic point selection (DPS) protocol) wherein the mapping module 124 may then access the CRS parameters that correspond with the received transmission point index and produce a physical downlink shared channel (PDSCH) mapping pattern based on the CRS parameters of the scheduled base station and the PDSCH mapping pattern may be used for subsequent communications with the scheduled base station wherein the PDSCH mapping pattern may identify locations (e.g. resource elements) of CRSs in an orthogonal frequency division multiplexing (OFDM) frame transmitted by the scheduled base station). 
Claim 11. Davydov, modified by Zhang, shows the method of claim 5, further comprising:  	accessing, by the mobile device, the resource element mapping patterns (fig. 1), wherein  	the accessing is performed via a network device of a network to which the mobile Davydov, [0027]: the mapping module 124 may then access the CRS parameters that correspond with the received transmission point index and produce a physical downlink shared channel (PDSCH) mapping pattern based on the CRS parameters of the scheduled base station wherein the PDSCH mapping pattern may be used for subsequent communications with the scheduled base station wherein the PDSCH mapping pattern may identify locations (e.g. resource elements) ofCRSs in an orthogonal frequency division multiplexing (OFDM) frame transmitted by the scheduled base station wherein the resource elements may correspond to one or more sub-carriers and/or OFDM symbols in the OFDM frame). 
Claim 12. Davydov, modified by Zhang, shows the method of claim 5, further comprising:  	storing, by the mobile device, the resource element mapping patterns (Davydov, fig. 1 and [0032]: the mapping module 124 may use the transmission point index to identify the CRS parameters (e.g. from memory 128) corresponding to the scheduled base station wherein the mapping module 124 may produce a PDSCH mapping pattern based on the CRS parameters for the scheduled base station wherein the quantity of CRS antenna ports of the scheduled base station may be used to identify resource elements (e.g. sub-carriers and/or OFDM symbols) of the OFDM frame that are dedicated to CRS transmission wherein the CRS frequency shift may be specific to the scheduled base station, and may be used to identify the CRS locations (e.g. resource elements) of the OFDM frame for the scheduled base station).
---------- ---------- -----------
Claim 13. Davydov shows a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (fig. 1: UE 108 memory 128), facilitate performance of operations, comprising:  	determining index information identifying a resource element mapping pattern of resource element mapping patterns indicative of a downlink control channel symbol subcarrier location at which data is able to be transmitted over a downlink channel to the mobile device ([0027]: communications module may receive a transmission point index corresponding to a base station of the CoMP measurement set that is scheduled for communication with the UE (e.g. according to a dynamic point selection (DPS) protocol)... the PDSCH mapping pattern may identify locations (e.g. resource elements) ofCRSs in an orthogonal frequency division multiplexing (OFDM) frame transmitted by the scheduled base station).Davydov does not explicitly describe wherein  	the resource element mapping patterns for the mobile device are changeable over time resulting in a first resource element mapping pattern being selected for the mobile device at a first time and a second resource element mapping pattern being selected for the mobile device at a second time; and  	determining whether to receive the data at the downlink control channel symbol subcarrier location based on an evaluation of a reception criterion.Zhang teaches features of wherein: 	a resource element mapping pattern is a multi-dimensional mapping pattern comprising associated control channel symbol locations on a first axis and associated one resource block is defined over a rectangular two-dimensional (2-D) or frequency-time resource area, and more specifically, it covers 12 contiguous subcarriers in the frequency domain and one subframe or 14 time symbols in the time domain wherein each of the resource block comprises a plurality of resource elements (RE) and each RE is defined by single units in the frequency and time domains as in a RE 210 or 220 in FIG. 2 is defined by a symbol in the time domain and a subcarrier in the frequency domain wherein a notation will be used to show a signal location in the time domain, where subframe_index is a subframe index in a frame and symbol_indices mean one or more symbol index in the indexed subframe), and 	determining, by a mobile device, whether to receive the data at a downlink control channel symbol subcarrier location based on an evaluation of a reception criterion and determination of the index information ([0010] and [0054]: selecting a first group of subframes from a plurality of subframes, each of the first group of subframes having at least a control signal symbol in the first region; for each subframe not selected in the first group, disabling transmission of any control signal symbol in the first region... selecting a second group of subframes from the plurality of subframes, each of the second group of subframes having one or more control signal symbols in the second region... and for each subframe not selected in the second group, disabling transmission of any symbol in the second region unless the subframe carries a particular content signal... subframe #1 is configured as a special subframe for all TDD allocations from 0 to 6, while subframe 6 is configured as a special subframe for select TDD allocations including allocation 0, 1, 2 and 6, but configured for downlink transmission for TDD allocations 3, 4 and 5; [0065]-[0068]: WpDSCH=tj], where j is the index or indices of the selected subframes in which CRS symbols are transmitted in the PDSCH region. For example, Wpdcch=[o, 5/ means subframe #0 and subframe #5 are the selected subframes in which at least a CRS symbol (symbol 0) is transmitted in the PDCCH region… Wpdsch=[4, 9] means subframe #4 and subframe #9 are selected subframes in which CRS symbols (e.s.. symbols 4, 7.11) are transmitted in the PDSCH region).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Zhang in the non-transitory computer-readable medium of Davydov to reduce power consumption.
Claim 14. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 13, wherein the evaluation of the reception criterion comprises  	the evaluation of whether the downlink control channel symbol subcarrier location is a location for transmission of a reference signal (Zhang, [0049]). 
Claim 16. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 13, wherein the evaluation of the reception criterion comprises  	the evaluation of whether the downlink control channel symbol subcarrier location is a location for a mobile device control channel symbol (Zhang, [0049]). 
Claim 18. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 13, wherein the operations further comprise:  	receiving the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data (Davydov, [0027]: the communications module 120 may receive a transmission point index corresponding to a base station of the CoMP ). 
Claim 19. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 13, wherein the operations further comprise:  	accessing the resource element mapping patterns, wherein the accessing is performed via a network device of a network to which the mobile device is communicatively coupled (Davydov, [0027]: the mapping module 124 may then access the CRS parameters that correspond with the received transmission point index and produce a physical downlink shared channel (PDSCH) mapping pattern based on the CRS parameters of the scheduled base station wherein the PDSCH mapping pattern may be used for subsequent communications with the scheduled base station wherein the PDSCH mapping pattern may identify locations (e.g. resource elements) ofCRSs in an orthogonal frequency division multiplexing (OFDM) frame transmitted by the scheduled base station wherein the resource elements may correspond to one or more sub-carriers and/or OFDM symbols in the OFDM frame). 
Claim 20. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 13, wherein the operations further comprise:  	storing the resource element mapping patterns (Davydov, fig. 1 and [0032]: the mapping module 124 may use the transmission point index to identify the CRS parameters (e.g. from memory 128) corresponding to the scheduled base station wherein the mapping module 124 may produce a PDSCH mapping pattern based on the CRS parameters for the scheduled base station wherein the quantity of CRS antenna ports of the scheduled base station may be used to identify resource elements (e.g. sub-carriers and/or OFDM symbols) of the OFDM frame that are dedicated to CRS transmission wherein the CRS frequency shift may be specific to the scheduled base station, and may be used to identify the CRS locations (e.g. resource elements) of the OFDM frame for the scheduled base station). 
---------- ---------- ----------
 	Claims 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 2014/0003324 A1) in view of Zhang (US 2013/0188531 A1), applied to claims 6 and 8, and in further view of Frenne et al (WO 2013/070145 A1).
m 7. Davydov, modified by Zhang, shows the method of claim 6; Davydov, modified by Zhang, does not explicitly describe wherein the determining whether to receive the data comprises  	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal.Frenne describes feature of: 	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal (pg. 23 final paragraph - pg. 24 second paragraph: using either localized or distributed control channel — so one of the channel is not being used).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Frenne in the method of Davydov-Zhang to provide flexible and efficient localized and distributed transmissions.
Claim 15. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 14; Davydov, modified by Zhang, does not explicitly describe wherein the determining whether to receive the data comprises  	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal.Frenne describes feature of: 	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal (pg. 23 final paragraph - pg. 24 second paragraph: using either localized or distributed control channel — so one of the channel is not being used).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Frenne in the non-transitory computer-readable medium of Davydov-Zhang to provide flexible and efficient localized and distributed transmissions.
---------- ---------- ----------
Claim 9. Davydov, modified by Zhang, shows the method of claim 8; Davydov, modified by Zhang, does not explicitly describe wherein the determining whether to receive the data comprises  	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the Frenne describes feature of: 	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal (pg. 23 final paragraph - pg. 24 second paragraph: using either localized or distributed control channel — so one of the channel is not being used).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Frenne in the method of Davydov-Zhang to provide flexible and efficient localized and distributed transmissions.
Claim 17. Davydov, modified by Zhang, shows the non-transitory machine-readable medium of claim 16; Davydov, modified by Zhang, does not explicitly describe wherein the determining whether to receive the data comprises  	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the mobile device control channel symbol.Frenne describes feature of: 	determining not to receive the data at the downlink control channel symbol subcarrier location indicated as available for the reception of the data based on a determination that the downlink control channel symbol subcarrier location is the location for the transmission of the reference signal (pg. 23 final paragraph - pg. 24 second paragraph: using either localized or distributed control channel — so one of the channel is not being used).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Frenne in the non-transitory computer-readable medium of Davydov-Zhang to provide flexible and efficient localized and distributed transmissions.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Ahn et al, US 2010/0284363 A1: a method for transmitting uplink signals in time domain transmission unit of a predetermined size comprises mapping the uplink signals with a specific resource block index in accordance with a predetermined frequency hopping pattern; and .
2. Davydov et al, US 2016/0192415 A1: a user equipment (UE) configured to receive, via radio resource control (RRC) signaling, a plurality of parameter sets, wherein individual parameter sets of the plurality of parameter sets include a number of common reference signal (CRS) antenna ports and a CRS frequency shift; detect a physical downlink control channel (PDCCH) that includes a 2-bit value to indicate one of the individual parameter sets; identify the individual parameter set indicated by the 2-bit value; and decode a physical downlink shared channel (PDSCH) based on the identified individual parameter set.
3. Wang et al, US 10,652,880 B2: a method to facilitate physical downlink shared channel resource element mapping indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        11th May 2021